UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6719



KEITH S. DAVIS,

                                             Petitioner - Appellant,

          versus


GENE M. JOHNSON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-405-2)


Submitted:   August 18, 2004             Decided:   September 7, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith S. Davis, Appellant Pro Se. Steven Andrew Witmer, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Keith S. Davis, a state prisoner, seeks to appeal from a

magistrate judge’s report and recommendation to deny his petition

for habeas corpus relief under 28 U.S.C. § 2254 (2000).            We dismiss

the appeal for lack of jurisdiction because the magistrate judge’s

report is not appealable.             This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders. 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).      The report here appealed is neither a final order nor

an appealable interlocutory or collateral order.*

               We dismiss the appeal as interlocutory. We dispense with

oral       argument   because   the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                    DISMISSED




       *
      Nor can we construe the notice of appeal as applicable to the
district court’s subsequent final order, as the notice does not
comply with the content requirements of Fed. R. App. P. 3(c), or
the time requirements of Fed. R. App. P. 4(a), as to that order.

                                       - 2 -